internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br3-plr-101557-98 date date ty corp x fco corp y corp z state a business b state c country d e percent date f amount g h percent date i amount j amount k amount l amount m dear this ruling replies to a letter dated date submitted on your behalf by your authorized representative requesting rulings that i corp x is eligible to make an election under sec_865 of the internal_revenue_code code to treat gain realized from the sale of the stock of fco as foreign_source_income and ii any taxes imposed by country d on the sale would be related to that foreign source gain for plr-101557-98 purposes of determining corp x’s allowable foreign_tax_credit additional information was submitted in letters dated date date date and date the information submitted for consideration is substantially as set forth below corp x has requested this private_letter_ruling based on its return position that the gain from the sale of the stock of fco is taxable in country d pursuant to article of the income_tax treaty between the united_states and country d treaty corp x is in the process however of preparing a claim for the business profits exemption under article of the treaty on the basis that this gain constitutes business profits that are not attributable to a permanent_establishment if country d determines that the gain from the sale of the stock of fco is exempt from country d tax under article of the treaty sec_865 would not apply because the gain would not be treated as from sources within country d under the treaty if country d makes such a determination corp x represents that it shall notify the secretary as required by sec_905 and the regulations thereunder the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination corp x a state a corporation is engaged in business b both directly and indirectly through subsidiaries corp x is a publicly traded corporation with worldwide operations corp x owns percent of the stock of corp y a state a corporation corp y owns percent of the stock of corp z a state c_corporation corp x corp y and corp z are all members of an affiliated_group_of_corporations that files consolidated federal_income_tax returns corp x is the common parent of the affiliated_group corp y and corp z are both united_states residents within the meaning of sec_865 of the code prior to the sale transaction described below corp z owned e percent of the single class of stock of fco a country d corporation the remainder of the stock of fco was owned by unrelated foreign persons fco was not a controlled_foreign_corporation within the meaning of sec_957 of the code on the date of the transaction or at any time during the 5-year period ending on that date on date f corp y contracted to sell all the shares of fco owned by the affiliated_group to an unrelated purchaser the consideration agreed upon was amount g plus a call option to receive approximately h percent of the outstanding_stock of a foreign plr-101557-98 corporation owned by the unrelated purchaser this sale transaction was completed on date i immediately prior to the sale corp z transferred to corp y all of its shares of fco for a total consideration of amount j an amount significantly less than the fair_market_value of the fco shares this transfer which allowed corp y to be the transferor of the fco shares for purposes of the sale to the unrelated purchaser took place for two reasons first the corp x affiliated_group wished to have corp y a significant holding_company within the group receive the call option from the unrelated purchaser second the corp x group believed that the transfer of the shares from corp z to corp y provided a basis for arguing for country d purposes that the gain from the sale of those shares to the unrelated purchaser should be exempt from country d tax pursuant to article of the treaty the transfer of the fco shares from corp z to corp y triggered taxable gain of amount k under sec_1001 of the code in addition the transfer of these shares for less than their fair_market_value constituted a deemed_distribution of appreciated_property to corp y thereby triggering further gain of amount l under sec_311 of the code amount l represents the difference between the fair_market_value of the shares and the consideration received by corp z for those shares amount j corp y took the shares of fco at a basis of amount j plus amount l and sold the shares to the unrelated purchaser for the same amount because corp y incurred transaction costs associated with the sale corp y realized a loss on the sale not exceeding amount m corp x represents that for u s purposes the transfer of the fco shares from corp z to corp y is an intercompany_transaction within the meaning of sec_1_1502-13 corp x further represents that corp z’s gain thereon is an intercompany_item within the meaning of sec_1_1502-13 and corp y’s loss upon the sale to the unrelated purchaser is a corresponding_item within the meaning of sec_1_1502-13 corp x represents that as an intercompany_item corp z’s gain was deferred and taken into account pursuant to sec_1_1502-13 upon the sale of fco by corp y to the unrelated purchaser for country d purposes the transfer of the fco shares from corp z to corp y is not taxed because corp y and corp z elected to apply a country d rollover provision that protects such related-party transfers from tax absent the election this transfer would have required corp z to recognize the full appreciation in the fco shares under the laws of country d pursuant to the election corp y takes a carryover_basis in the fco stock from corp z under the laws of country d corp y then realized all the gain upon its sale of the fco stock to the unrelated purchaser this gain is fully subject_to plr-101557-98 tax in country d unless it is exempt from taxation under article of the treaty if for any reason country d determines that the rollover provision does not apply to the transfer of the fco shares from corp z to corp y corp z will be required to recognize the gain thereon sec_865 of the code generally provides that income from the sale of personal_property by a united_states_resident shall be sourced in the united_states sec_865 provides that a taxpayer may elect to treat the gain from the sale of stock of a foreign_corporation as foreign source gain if the gain would apart from the application of sec_865 be sourced in the united_states under sec_865 but would be sourced outside the united_states under a treaty obligation of the united_states if a taxpayer makes this election the foreign_tax_credit provisions of sec_904 b and c and sec_902 sec_907 and sec_960 are applied separately with respect to such gain thus for purposes of computing the foreign_tax_credit_limitation under sec_904 this gain is placed in its own separate limitation category sec_1_904-6 provides that the amount of foreign taxes paid_or_accrued with respect to a separate category of income shall include only those taxes that are related to income in that separate category taxes are related to income if the income is included in the base upon which the tax is imposed sec_1_1502-77 generally provides that the common parent of an affiliated_group_of_corporations filing consolidated_returns shall for all purposes with exceptions not relevant here be the sole agent for each subsidiary of the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year under sec_1_1502-77 a common parent of an affiliated_group_of_corporations filing consolidated_returns must make the election to apply sec_865 on behalf of its subsidiary article of the treaty generally provides that the business profits of an enterprise_of_one_of_the_contracting_states shall be taxable only in that state unless the enterprise carries on business in the other contracting state through a permanent_establishment situated therein article of the treaty provides that items of income of a resident of a contracting state not expressly mentioned in article sec_1 though of the treaty are taxable only in that state however article provides that if the income is derived by a resident of one of the contracting states from sources in the other contracting state the income may also be taxed in the state in which it has its source plr-101557-98 article a of the treaty provides that income derived by a resident_of_the_united_states which under the treaty may be taxed by country d shall for the purposes of the income_tax law of country d and of the treaty be deemed to be income from sources within country d to determine the source of an item_of_income for purposes of article it is necessary to look to the internal law of the state whose income is being determined see the technical explanation to article under country d law a nonresident of country d is subject_to the country d capital_gains_tax upon the disposition of an asset that is considered to have a sufficient nexus to country d among the assets considered sufficiently connected to country d is stock of a country d corporation thus country d’s taxation of the gain derived from the sale of the fco stock constitutes sourced-based taxation as a result the gain would be taxable by country d as income from sources within country d under article of the treaty accordingly the income would be sourced within country d for purposes of the treaty pursuant to article a if country d determines that corp y’s gain from the sale of the fco stock is exempt from tax under article of the treaty article will not apply if however corp x’s claim is denied by country d and as a result article of the treaty applies to the gain from the sale of the fco stock it is held that corp x is entitled to make an election under sec_865 to treat corp z’s gain realized from the sale of the stock of fco as foreign_source_income because the gain would be considered u s source income under sec_865 but would be foreign_source_income under a treaty obligation of the united_states in addition because the gain from the sale of the stock of fco is included in the base upon which country d taxes are imposed it is further held that the country d tax imposed on that gain is related to the gain derived by corp z and is therefore allocable to the separate sec_865 income_category for purposes of computing the foreign_tax_credit_limitation no ruling has been requested and no opinion is being offered as to whether the gain from the sale of the stock of fco constitutes business profits within the meaning of article of the treaty in addition no ruling has been requested and no opinion is being offered as to the application of sec_1_1502-13 with respect to the transactions described in this letter a copy of this letter must be attached to corp x’s u s income_tax return for the year in which corp x obtained the ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-101557-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ irwin halpern senior technical reviewer branch office of associate chief_counsel international cc
